MONROE, C. J.
This is an action for separation from bed and board and the custody of a child. Judgment by default was entered on October 22, 1915. Defendant filed an answer on October 28. The case was set down for trial on December 21, upon which date evidence and argument were heard, and the case was submitted. On February 23, 1916, there was judgment, on motion of plaintiff’s attorney, purporting to confirm the default which had been entered on October 22, 1915, and set aside by the filing of the answer on October 28th. Defendant has appealed from that judgment.
As the matter stood, the case could have been decided only upon the evidence taken on the trial, whereas, upon the face of the record, the supposed default may have been confirmed upon totally different evidence, of *37which the defendant had no notice. As, however, there was no default, there could have been, legally, no confirmation of default. The judgment appealed from is therefore reversed, and the case is remanded for further proceedings according to law, and to the views thus expressed.